UNITED STATES DISTRICT COURT
FOR THE
WESTERN DISTRICT OF NEW YORK

LISA COPPOLA, LLC d/b/a THE COPPOLA
FIRM,

Plaintiff,

v, Case No. 1:19-cv-00678

MATHEW K. HIGBEE, ESQ., NICHOLAS
YOUNGSON, RM MEDIA, LTD., and
HIGBEE & ASSOCIATES,

)
)
)
)
)
)
)
)
)
)
Defendants, )

OPINION AND ORDER GRANTING HIGBEE DEFENDANTS’ MOTION TO
DISMISS AND GRANTING IN PART AND DENYING IN PART RM MEDIA
LTD.’S SECOND AMENDED MOTION TO DISMISS.

(Docs, 8 and 15)

On May 24, 2019, Plaintiff Lisa Coppola, LLC, doing business as The Coppola
Firm (“Plaintiff”), filed a Complaint against Defendants RM Media, Ltd. (“RM”);
Nicholas Youngson, a photographer who allegedly owns RM; and RM’s legal counsel,
Mathew K. Higbee, Esq.' and Higbee & Associates (the “Higbee Defendants”)
(collectively, “Defendants”). Plaintiff asserts that it is the victim of Defendants’
fraudulent scheme in which they offer images on the internet “free for use” subject to
certain licensing requirements and then seek damages for copyright infringement from
those who use the images without attribution.

Plaintiff's Complaint seeks declaratory relief pursuant to the Declaratory
Judgment Act, 28 U.S.C, 2201 (the “DJA”), and asserts claims pursuant to the Racketeer
Influenced and Corrupt Organizations Act, 18 U.S.C. § 1962 (“RECO”), and New York
General Business Law § 349 (“GBL § 349”), In addition to a declaratory judgment,

 

' Plaintiff identifies Defendant Higbee as “Matthew K. Higbee” in the Complaint, The Clerk of
Court is directed to amend the caption of this case to reflect the correct spelling of this
defendant’s first name.

 
Plaintiff seeks an injunction, statutory remedies under RICO, compensatory damages,
attorney’s fees, and costs. Pending before the court are motions to dismiss filed by the
Higbee Defendants (Doc. 8) and RM (Doc. 15). Plaintiff opposes the motions.

Plaintiff is represented by Lisa A. Coppola, Esq., and Erin Kathleen Ewell, Esq.
The Higbee Defendants are represented by Rayminh L. Ngo, Esq. RM is represented by
Jeanne M. Weisneck, Esq. Defendant Nicholas Youngson has not responded to the
Complaint or appeared in the case, and it is unclear whether he has been properly served.
L The Complaint’s Allegations.

Plaintiff, a law firm based in Buffalo, New York, publishes “educational blog
posts” on its website regarding changes in the law. (Doc. 1 at 5, | 25.) These blog posts
are sometimes accompanied by a “relevant image[,]” id., | 26, and Plaintiff alleges it has
a policy that all images it uses must be owned, created, or licensed for use by the firm
unless they are “royalty-free.” Jd., § 28. Plaintiff asserts that it “generally does not
generate revenue” from its blog posts. Jd., 4/27. It was Plaintiffs understanding that
images labeled “free to use, share or modify, even commercially” could be used free of
charge without attribution, /d., 730.

Plaintiff posted five images (the “Images”) on its website that were allegedly made
available online by Defendants free of charge, but the Complaint does not specify when
or from what website Plaintiff obtained the Images. In March 2019, Plaintiff received a
letter from an unspecified Defendant or Defendants demanding payment of $9,200 for
use of the Images. Plaintiff alleges that it removed the Images from its website after it
received the March 2019 letter.

Counsel for Plaintiff attempted to negotiate a settlement with a “Claims
Resolution Specialist” employed by defendant Higbee & Associates, id. at 7, 439, but no
settlement was reached. Defendants allegedly threatened litigation, secking up to
$150,000 in damages, and mailed Plaintiff a draft complaint which they represented they
would file if Plaintiff did not resolve the matter within fifteen days.

Plaintiff asserts that Defendants do not have a valid copyright claim for the Images

and that Defendants “intentionally lure[]” consumers to use their images with the claim

2

 
that they are free to use, “then extort[] the deceived consumers to make a profit.” (Doc. I
at 8,951.) The Complaint alleges that Plaintiff has identified “many victims” of
Defendants’ purported scheme. /d. at 7, § 44.

The Complaint seeks a declaratory judgment that Plaintiff's use of the Images was
not copyright infringement. It further alleges violations of RICO predicated on mail
fraud and seeks a court order requiring Mathew Higbee to “divest himself of any direct or
indirect interest in defendants Higbee & Associates [or] RM Media,” id. at 12, § 80,
requiring Nicholas Youngson to divest himself of any interest in RM, “impos[ing|
reasonable restrictions on defendants Higbee and Youngson[,]” id, 4 82, and dissolving
Higbee & Associates and RM. Based upon the same allegations, the Complaint also
asserts Defendants knowingly and willfully violated GBL § 349 for unfair and deceptive
business practices for which Plaintiff seeks treble damages along with its attorney’s fees
and costs.

Il. Conclusions of Law and Analysis.

The Higbee Defendants move to dismiss the Complaint pursuant to Federal Rule
of Civil Procedure 12(b)(6) for failure to plausibly allege claims for which relief can be
granted. They also request dismissal of Plaintiff's RICO claim based on Plaintiff's
failure to timely file a RICO case statement (“RCS”) as required by the Western District
of New York’s Local Rules of Civil Procedure. RM moves to dismiss Plaintiff's claims
on three grounds: under Federal Rule of Civil Procedure 12(b)(5) for insufficient service
of process, under Federal Rule of Civil Procedure 12(b)(2) for lack of personal
jurisdiction, and under Rule 12(b)(6) for failure to state a claim. RM also asks the court
to dismiss Plaintiff's RICO claim due to Plaintiff's failure to timely file an RCS.

A. Whether RM Received Adequate Service of Process.

In RM’s motion to dismiss and accompanying papers, counsel for RM represents
that the date on which RM was served with the Summons and Complaint is unknown.
RM therefore asks the court to accept its motion to dismiss mune pro tunc if it is untimely

or, in the alternative, to dismiss the Complaint for insufficient service of process pursuant

 
to Federal Rule of Civil Procedure 12(b)(5). Plaintiff has not responded to RM’s
arguments concerning the sufficiency of service.

Federal Rule of Civil Procedure 4(f) governs service of a party outside of the
United States and provides that such service may be effected “by any internationally
agreed means of service that is reasonably calculated to give notice, such as those
authorized by the Hague Convention on the Service Abroad of Judicial Documents[.]”
Fed. R. Civ. P. 4(f)(1). Rule 4(f) recognizes alternative methods of acceptable service
where no internationally agreed method applies. See Fed. R. Civ, P. (4)(D(@). When a
defendant seeks dismissal for insufficient service of process under Rule 12(b)(5), “the
plaintiff bears the burden of proving adequate service.” Dickerson v. Napolitano, 604
F.3d 732, 752 (2d Cir. 2010).

RM concedes that it eventually received a copy of the Summons and Complaint.
As no valid return of service has been filed, the court is unable to ascertain when RM was
served through its accountant. Because there is no dispute that RM received the
Complaint and corresponding notice of Plaintiff's claims against it, the court accepts
RM’s motion to dismiss as timely filed. The court therefore need not and does not
determine whether Plaintiff has established that it obtained adequate service of RM.

B. Whether RM Is Subject to Personal Jurisdiction in This Court.

RM seeks dismissal on the basis that the court does not have personal jurisdiction
over it because it is a corporation created and existing under the laws of the United
Kingdom, where its principal place of business is located. “In the absence of a federal
statute specifically directing otherwise, and subject to limitations imposed by the United
States Constitution,” a federal district court’s personal jurisdiction over a foreign
corporation depends on the law of the forum state. Brown v, Lockheed Martin Corp., 814
F.3d 619, 624 (2d Cir. 2016). “On a Rule 12(b)(2) motion to dismiss for lack of personal
jurisdiction, the plaintiff bears the burden of showing that the court has jurisdiction over
the defendant.” Metro. Life Ins. Co. v. Robertson-Ceco Corp., 84 F.3d 560, 566 (2d Cir.
1996),

 
Because RM has moved to dismiss for lack of personal jurisdiction under Federal
Rule of Civil Procedure 12(b)(2), Plaintiff bears the burden of making a “prima facie
showing that jurisdiction exists.” Best Van Lines, Inc. v. Walker, 490 F.3d 239, 242 (2d
Cir, 2007) (citation omitted). In opposing RM’s motion to dismiss, Plaintiff argues that
the court has specific personal jurisdiction over RM pursuant to New York’s Long Arm
Statute, N.Y.C.P.L.R. § 302 (“CPLR § 302”) because RM’s efforts to enforce its
copyrights in New York constitute the transaction of business in the state, To determine
whether specific personal jurisdiction exists, the court considers first whether “the
individual or entity has purposefully directed his activities at the forum and the litigation
arises out of or relates to those activities[,}” and second “whether the assertion of
personal jurisdiction would comport with fair play and substantial justice.” J re del
Valle Ruiz, 939 F.3d 520, 529 (2d Cir, 2019) (internal alterations, quotation marks, and
citations omitted).

CPLR § 302 provides that “[a]s to a cause of action arising from any of the acts
enumerated in this section, a court may exercise personal jurisdiction over any non-
domiciliary ... who in person or through an agent” “transacts any business within the
state or contracts anywhere to supply goods or services in the state[.]” CPLR
§ 302(a)(1). To assess whether jurisdiction is proper, courts ask “(1) whether a defendant
has transacted business in such a way that it constitutes purposeful activity; and (2)
whether there is an articulable nexus, or a substantial relationship, between the claim
asserted and the actions that occurred in New York.” Megna v. Biocomp Labs. Ine., 166
F, Supp. 3d 493, 497 (S.D.N.Y. 2016) (quoting DNT Enters., Inc. v. Tech. Sys., 333 F.
App’x 611, 613 (2d Cir, 2009).

Where a party’s website is cited as evidence that it transacts business in New
York, a court may consider the website’s level of interactivity, ranging from a passive
website that “primarily make[s] information available to viewers but do[es] not permit an
exchange of information” to a website through which “the defendant clearly does
business over the [i]nternet[.]” Levans v. Delta Airlines, Inc., 988 F. Supp. 2d 330, 335
(E.D.N.Y. 2013) (citations omitted), “[I]nteractive” websites “permit the exchange of

5

 
information and may subject a defendant to personal jurisdiction, depending on the level
and nature of the exchange.” Brown vy. Web.com Grp., Inc., 57 F, Supp. 3d 345, 357
(S.D.N.Y. 2014) (internal brackets, quotation marks, and citation omitted), However, a
website’s interactivity is merely one factor in determining whether the defendant
“through the website, purposefully availed himself of the privilege of conducting
activities within New York, thus invoking the benefits and protections of its laws.” Best
Van Lines, Inc., 490 F.3d at 252 (internal quotation marks, brackets, and citation
omitted),

Plaintiff alleges that Defendants made the Images available online “for free, even
for commercial re-use.” (Doc. 1 at 7,146.) To the extent that this allegation describes a
“passive” website where consumers can find images but not exchange information with
RM, operating the site would not alone qualify as “transacting business” pursuant to
CPLR § 302. Plaintiff cites no evidence that RM targeted New York State or its
residents, and, indeed, concedes RM’s websites are accessible by internet users
nationwide. See Best Van Lines, Inc., 490 F.3d at 253 (observing that online content that
was not “purposefully directed to New Yorkers rather than a nationwide audience” was
not evidence of purposeful activity in New York sufficient to support persona!
jurisdiction); see also Girl Scouts of U.S. v. Steir, 102 F. App’x 217, 219 (2d Cir. 2004)
(internal quotation marks and citation omitted) (noting that under New York law “the
mere solicitation of business within the state does not constitute the transaction of
business within the state” and holding website did not provide a basis for personal
jurisdiction over defendant under CPLR § 302(a)(1)).

RM acknowledges that it has a commercial interest in offering images online
because doing so drives business to RM’s websites. It also acknowledges that it requires
a user of its images to agree to certain licensing conditions. Plaintiffs use of the images
was subject to a license that permits “[s]haring, copying[,] and redistributing in any
medium or format... even commercially” conditioned on the requirement that
“attribution is required to obtain and maintain a license,” (Doc. 1-4 at 3.) RM also

posted an additional notice with each Image stating:

6

 
RM Media Ltd[.] offers a small percentage of [its] stock for free under a
Creative Commons Attribution-ShareAlike license which allows publishers
access to high quality images at no cost in return for a link to one of RM
Media’s web sites. Please do not abuse this service.

*Images are free of monetary charges, However, licenses are conditioned
on attribution and other Creative Commons requirements being met and
maintained, Licenses are automatically revoked if attribution requirements
are not maintained.

Id, at 4.

Plaintiff's claims arise out of its access to the Images posted on RM’s website, its
failure to comply with the license requirement of attribution, and RM’s efforts to enforce
its copyright for the Images in New York state.? “A single transaction of business is
sufficient to give rise to jurisdiction under CPLR § 302(a)(1), even where the defendant
never enters the state, if the claim arises out of the transaction,” Citigroup Inc. v. City
Holding Co., 97 F. Supp. 2d 549, 564 (S.D.N.Y. 2000). On this basis, although a close
question, Plaintiff has satisfied its burden of establishing that RM transacted business in
New York sufficient to support specific personal jurisdiction. See DiStefano v. Carozzi
N.A., Ine., 286 F.3d 81, 84 (2d Cir. 2001) (holding that in deciding pre-discovery whether
personal jurisdiction exists, the trial court must “construe the pleadings . . . in the light
most favorable to [Plaintiff], resolving ali doubts in [its] favor.”).

Having determined that there is a basis for personal jurisdiction over RM under
CPLR § 302, the court analyzes whether its exercise of jurisdiction over RM “comports
with due process protections established under the Constitution.” Eades v. Kennedy, PC
Law Offices, 799 F.3d 161, 168 (2d Cir. 2015). In the context of personal jurisdiction,
“[cjonstitutional due process assures that... the maintenance ofa lawsuit” against a

defendant in a given forum “does not offend ‘traditional notions of fair play and

 

? Contrary to Plaintiff's contention, it is not “outrageous” that RM threatened to file suit in the
Western District of New York and then sought dismissal based on a lack of personal jurisdiction.
(Doc. 17 at 4.) A party submits to a court’s jurisdiction without a minimum contacts analysis
when it files suit. See Adam v. Saenger, 303 U.S. 59, 67-68 (1938) (noting that the plaintiff had,
“by his voluntary act in demanding justice from the defendant, submitted himself to the
jurisdiction of the court”), RM did not file suit in this forum.

7

 
substantial justice.’” Waldman v. Palestine Liberation Org., 835 F.3d 317, 328 (2d Cir.
2016) (quoting Jnt’l Shoe Co. v. Washington, 326 U.S, 310, 316 (1945)).

If the plaintiff has alleged that the defendant has “certain minimum contacts with
the relevant forum” such that it has “purposefully availed itself of the privilege of doing
business in the forum and could foresee being haled into court there[,]” the defendant
must “present a compelling case that... other considerations would render jurisdiction
unreasonable” to defeat jurisdiction on due process grounds. Eades, 799 F.3d at 168-69
(internal quotation marks and citations omitted), Those considerations include “the
burden that the exercise of jurisdiction will impose on the defendantf,]” the forum state’s
interest in adjudicating the case, “the plaintiff’s interest in obtaining convenient and
effective relief],}” the judicial system’s interest in efficient resolution of the case, and the
“shared interest of the states in furthering substantive social policies.” Jd. at 169 (quoting
Chloé v. Queen Bee of Beverly Hills, LLC, 616 F.3d 158, 164 (2d Cir. 2010)).

Although the constitutional due process inquiry and specific personal jurisdiction
under CPLR § 302 are “not coextensive,” the Second Circuit has noted that only in “rare”
cases would due process concerns override specific jurisdiction under the statute. Jd. at
168 (citation omitted), Plaintiff has plausibly alleged that RM had sufficient minimum
contacts with New York for RM to anticipate that it might be haled into court there for a
claim arising out of those contacts. RM, in turn, has not presented a “compelling case”
that jurisdiction in New York would infringe its right to due process. While the
inconvenience of defending against an action in an overseas court is clear, RM has not
identified any specific burden it would face if required to do so. See Chloé, 616 F.3d at
173 (finding due process requirement for personal jurisdiction was satisfied
notwithstanding any inconvenience to an individual defendant). New York has an
interest in protecting consumers from allegedly deceptive commercial practices, and
Plaintiff, a resident of New York, has an interest in seeking relief in a convenient forum.
There is also a judicial interest in the adjudication of Plaintiffs claims based on New

York law in a forum that is familiar with it.

 
Because the court has preliminarily determined that it has personal jurisdiction

over RM under CPLR § 302, RM’s motion to dismiss for lack of personal jurisdiction is

DENIED, The court declines to address Plaintiff's alternative argument that Fed. R. Civ.

P, 4(k)(2) provides an independent basis for personal jurisdiction.

C, Whether Plaintiff?s RICO Claim Should be Dismissed For Failure to
Comply With the Local Rules.

RICO makes it unlawful for “any person employed by or associated with any
enterprise engaged in, or the activities of which affect, interstate or foreign commerce, to
conduct or participate, directly or indirectly, in the conduct of such enterprise’s affairs
through a pattern of racketeering activity[.]” 18 U.S.C. § 1962(c). 18 U.S.C. § 1964(c)
creates a private cause of action for a RICO violation provided the person bringing the
claim is “injured in his business or property by reason of” that violation. To plead a civil
RICO claim, the plaintiff must plausibly allege: “(1) a violation of [RICO]; (2) an injury
to business or property; and (3) that the injury was caused by the [RICO] violation[.]”
Kim v. Kimm, 884 F.3d 98, 103 (2d Cir, 2018) (quoting Cruz v. FXDirectDealer, LLC,
720 F.3d 115, 120 (2d Cir. 2013)).

This district’s Local Rules require a party asserting a RICO claim to file
contemporancously and serve an RCS “under separate cover” stating “in detail and with
specificity” the information required by the Local Rule. L. R. Civ. P. 9. While the court
may grant an extension of time, failure to file the RCS is grounds for dismissal. See id,
(“A party’s failure to file a RICO Case Statement may result in dismissal of the party’s
RICO claim[.]”).

Although the Complaint alleges a RICO violation, Plaintiff did not file an RCS
pursuant to Local Rule 9 contemporaneously with its Complaint and did not seek an
extension of time to do so. After the Higbee Defendants asked the court to dismiss
Plaintiff?s RICO claim for failure to comply with Local Rule 9, Plaintiff subsequently
filed an RCS on August 27, 2019, the same date on which it opposed the Higbee

Defendants’ motion.

 
In its Complaint, Plaintiff makes certain key allegations based only “upon
information and belief:”

Upon information and belief, defendants Youngson and RM[] either
commanded or aided and abetted the violations [of] 18 U.S.C. § 1341 by
making Higbee & Associates their power of attorney.

Upon information and belief, defendants conspired to violate 18 U.S.C. §
13417.)

Upon information and belief, defendants have derived substantial income,
either directly or indirectly, through their pattern of racketeering activity in
violation of 18 U.S.C. § 1962,

(Doc, | at 10-11, 4] 71-72, 74.) Pleading “upon information and belief” is permissible
“fwihere it can be shown that the requisite factual information is peculiarly within the
defendant’s knowledge or control”—so long as there are no “boilerplate and conclusory
allegations” and “[p]laintiffs .. . accompany their legal theory with factual allegations
that make their theoretically viable claim plausible.” In re Rockefeller Ctr. Props., Ine.
Sees, Litig., 311 F.3d 198, 216 (3d Cir. 2002) (emphasis, citations and internal quotation
marks omitted), That standard is not met here. In addition to these pleading deficiencics,
as Defendants point out, the Complaint’s allegations conflict with the RCS in terms of
who participated in the alleged predicate acts and which Defendants comprised the RICO
enterprise.’ In opposition to RM’s motion to dismiss, Plaintiff erroneously contends that
it has “consistently alleged [RM’s] specific involvement in the enterprise.” (Doc. 17 at
13,)

The RCS and the Complaint further diverge with respect to Plaintiff's allegations
of injury. Whereas the Complaint asserts only that “Plaintiffs business has been

damaged by reason of defendants’ substantive violations of [RICO]J[,]” Doc. | at 12, 79,

 

+The RCS represents that only the Higbee Defendants participated in the alleged predicate acts,
see Doc, 10 at 3, and that the RICO enterprise consisted solely of Mathew Higbee and Higbee &
Associates and that Youngson and RM are separate therefrom. See id, at 5 (identifying the
“enterprise” as “[Mathew] K. Higbee, Esq. and Higbee & Associates[,]” and asserting that RM
and Youngson are “separate from the enterprise but... perpetrator[s] of the racketeering
activity.”).

10

 
and that the amount of those damages exceeds $1,000, the RCS states that Plaintiff has
suffered damages of approximately $20,000 attributable to “outside legal counsel fees
incurred[,]” (Doc. 10 at 7), and seeks to recover lost income Plaintiff has been unable to
earn due to the time Plaintiff has devoted to prosecuting this case. See Holmes y, Secs.
Investor Prot, Corp., 503 U.S, 258, 272-73 (1992) (holding that plaintiffs could not
plausibly state a RICO claim where they failed to plead an injury directly caused by
alleged unlawful conduct).

Because the discrepancies between Plaintiff's Complaint and its RCS are material
and cannot be reconciled, and because Plaintiff offers no excuse for its untimely filing of
the RCS, Plaintiff’s RICO claims are DISMISSED for noncompliance with Local Rule 9.
See Burmaster v. Pfizer Inc., 2018 WL 5779133, at *12 (W.D.N.Y. Apr. 23, 2018)
(recommending that RICO claims be dismissed for failure to file RCS), report and
recommendation adopted, 2018 WL 5777032 (W.D.N.Y. Nov. 2, 2018); Snyder v. U.S.
Equities Corp., 2014 WL 317189, at *6 (W.D.N.Y, Jan. 28, 2014) (dismissing RICO
claims where plaintiff failed to file RCS and provided no explanation as to why); Kapner
v. Riverside Wine & Liquor, Inc., 2011 WL 5154608, at *8 (W.D.N.Y. Oct. 28, 2011)
(dismissing RICO claims where Plaintiff failed to file RCS until three months after filing
of complaint and there was no evidence of excusable neglect).

D, Whether Plaintiff Has Stated a Plausible Claim Under GBL § 349.

“To survive a motion to dismiss, a complaint must contain sufficient factual
matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.
Igbal, 556 U.S, 662, 678 (2009) (internal quotation marks and citation omitted). “A
claim has facial plausibility when the plaintiff pleads factual content that allows the court
to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
Id.

The sufficiency of a plaintiff's complaint under Rule 12(b)(6) is evaluated using a
“two-pronged approach[.]” Hayden v. Paterson, 594 F.3d 150, 161 (2d Cir. 2010)
(internal quotation marks omitted) (quoting /gdal, 556 U.S. at 679), First, the court

discounts legal conclusions or “[t]hreadbare recitals of the elements of a cause of action,

{1

 
supported by mere conclusory statements[.]” Jqbal, 556 U.S, at 678. Second, the court
considers whether the factual allegations, taken as true, “plausibly give rise to an
entitlement to relief.” Jd. at 679. This second step is fact-bound and context-specific,
requiring the court “to draw on its judicial experience and common sense.” /d, The court
does not “weigh the evidence” nor “evaluate the likelihood” that a plaintiff will prevail
on his or her claims. Christiansen v. Omnicom Grp., Inc., 852 F.3d 195, 201 (2d Cir.
2017). “When considering a motion to dismiss pursuant to Rule 12(b)(6), the district
court... is required to accept as true the facts alleged in the complaint, consider those
facts in the light most favorable to the plaintiff, and determine whether the complaint sets
forth a plausible basis for relief.” Galper v. JP Morgan Chase Bank, N.A., 802 F.3d 437,
443 (2d Cir. 2015).

GBL § 349 prohibits “[d]eceptive acts or practices in the conduct of any business,
trade or commerce or in the furnishing of any service” in the state of New York. GBL
§ 349(a). Subsection (h), which creates a private right of action, provides:

[A]ny person who has been injured by reason of any violation of this
section may bring an action in his own name to enjoin such unlawful act or
practice, an action to recover his actual damages or fifty dollars, whichever
is greater, or both such actions. The court may, in its discretion, increase
the award of damages to an amount not to exceed three times the actual
damages up to one thousand dollars, if the court finds the defendant
willfully or knowingly violated this section. The court may award
reasonable attorney’s fees to a prevailing plaintiff.

Id. § 349(h). To plausibly state a GBL § 349 claim, a plaintiff must allege that the
defendant “engaged in (1) consumer-oriented conduct that is (2) materially misleading
and that (3) plaintiff suffered injury as a result of the allegedly deceptive act or practice.”
Orlander v. Staples, Inc., 802 F.3d 289, 300 (2d Cir. 2015),

Conduct is consumer-oriented if it “potentially affects similarly situated
consumers” or has an impact on “consumers at largef,]” even if a pattern of conduct is
not alleged. Violet Realty, Inc. v. Affiliated FM Ins. Co., 267 F. Supp. 3d 384, 390
(W.D.N.Y. 2017) (internal brackets and emphasis omitted) (quoting Oswego Laborers’
Local 214 Pension Fund vy. Marine Midland Bank, N.A., 647 N.E.2d 741, 744 (N.Y.

12

 
1995)). “[F]or a claim to classify as consumer-oriented, a plaintiff must plead... injury
to the public generally, rather than to himself alone.” Schwartzco Enters. LLC vy. TMH
Memt., LLC, 60 F. Supp. 3d 331, 359 (E.D.N.Y. 2014) (internal quotation marks and
citation omitted). Private disputes “unique to the parties” are not within the scope of
GBL § 349. /d. (citation omitted).

Conduct is “materially misleading” if it would be “likely to mislead a reasonable
consumer acting reasonably under the circumstances,” Oswego Laborers’ Local 214
Pension Fund, 647 N.E.2d at 745. A reasonable consumer for purposes of a GBL § 349
analysis “does not lack common sense” and is not assumed to be “the least sophisticated
consumer.” Daniel v. Mondelez Int'l, Inc., 287 F. Supp. 3d 177, 193 (E.D.N.Y, 2018).
Affirmative actions as well as omissions may both qualify as deceptive acts or practices.
See Pelman ex rel. Pelman v. McDonaid’s Corp., 396 F. Supp. 2d 439, 444 (S.D.N.Y,
2005).

Courts applying New York law have recognized cognizable injuries under GBL 9
349 where a plaintiff alleges that “on account of a materially misleading practice, she
purchased a product and did not receive the full value of her purchase.” Orlander, 802
F.3d at 302, However, to allege an injury compensable under the statute, a plaintiff must
assert a plausible a “connection between the misrepresentation and some harm from, or
failure of, the product{.|” /d¢. (noting that GBL § 349 recognizes injuries including the
price paid for a consumer good or the price of a contract when the counterparty failed to
perform). Defendants challenge Plaintiff's ability to satisfy the plausibility standard with
regard to each prong of Plaintiffs GBL § 349 claim.

1, Whether Plaintiff Has Plausibly Alleged Defendants’ Conduct
Was Consumer-Oriented.

Plaintiff claims that RM committed allegedly misleading consumer-oriented
conduct by offering images “free to use” without qualifying that such use was subject to
the terms of a license. It also contends that Higbee Defendants targeted consumers with
allegedly baseless copyright claims and threats of litigation. Plaintiffs contend that other

businesses have been “victims” of Defendants’ purported scheme. When these claims are

13

 
construed in the light most favorable to Plaintiff, they adequately allege acts that are
“consumer-oriented in the sense that they potentially affect[] similarly situated
consumers” sufficient to satisfy the consumer-oriented conduct requirement of GBL §
349, Casper Sleep, Inc. v. Mitcham, 204 F. Supp. 3d 632, 644 (S.D.N.Y. 2016); see id. at
642 (observing that the Second Circuit and the New York Court of Appeals have held
that alleging a representation with a potential effect on other consumers satisfies the
consumer-oriented prong). In addition, RM’s “website ... and disclosures are plainly
geared toward consumers,” indicating that other internet users could be susceptible to
“the same allegedly deceptive conduct.” Jd. at 644 (internal quotation marks and citation
omitted).

2. Whether Plaintiff Has Plausibly Alleged Defendants’ Conduct
Was Materially Misleading.

Plaintiff further alleges that RM’s purported representation that its images are
“free to use” is materially misleading. In most cases, whether a representation would
mislead a reasonable consumer is a question of fact. See Eidelman v. Sun Prods. Corp.,
2017 WL 4277187, at *3 (S.D.N.Y. Sept. 25, 2017) (citing cases and noting that a
reasonable consumer’s interpretation of a seller’s representation is generally an issue of
fact). However, in Oswego, the New York Court of Appeals made clear that a court may
determine whether a statement would mislead a reasonable customer “as a matter of law
or fact (as individual cases require)[.]” 647 N.E.2d at 745; see also Fink v. Time Warner
Cable, 714 F.3d 739, 741 (2d Cir. 2013) (citing Oswego in support of court’s authority to
determine as a matter of law whether a claim would mislead a reasonable consumer).

Plaintiff's allegation that RM made materially misleading statements fails to
acknowledge the clear, prominent, and unambiguous language of the license requiring
attribution for any images used, which was displayed in several places on RM’s website.
Where a disclaimer is available to a plaintiff before it engages in a transaction, the court
may find that “a reasonable consumer would not have been misled by” the defendants’

alleged misrepresentations as a matter of law. Kommer v. Bayer Consumer Health, 252

14

 
F, Supp. 3d 304, 312 (S.D.N.Y. 2017) (citing SOK F.C, Ine. v. Bell Atl. TriCon Leasing
Corp., 84 F.3d 629, 637 (2d Cir. 1996)).

Plaintiff does not allege that it obtained the Images directly from RM’s website or
that it viewed the warnings regarding the terms of the license and attribution requirement
prior to using the Images. Instead, it asserts that “[e]ach of the subject [I]mages was
optimized to appear at the top of an advanced image search filtered for images that were
specifically labeled with the usage rights ‘free to use, share or modify, even
commercially[,]’” and refers to an exhibit that appears to depict filtered Google Image
searches. (Doc. | at 6, | 33; see also Doc. 1-3 at 2-6.) Plaintiff does not further allege
that Defendants themselves are responsible for the label affixed to the Images by third
parties’ search engines.’ Because Plaintiff fails to allege that Defendants themselves
represented that Plaintiff could use the Images free of charge without attribution, Plaintiff
has failed to plausibly allege that Defendants made a materially misleading
representation. See Dimond v. Darden Restaurants, Inc., 2014 WL 3377105, at *7
(S.D.N.Y. July 9, 2014) (“Where a defendant fully disclosed the terms and conditions of
an alleged deceptive transaction that caused harm to plaintiff, an action under GBL § 349
will not lie.”) (internal quotation marks and citation omitted), This conclusion is
underscored with regard to the Higbee Defendants because Plaintiff fails to allege the
materially misleading statement they made upon which Plaintiff relied to its detriment.

3. Whether Plaintiff Has Plausibly Alleged an Injury Resulting
From Defendants’ Acts or Practices,

Finally, Plaintiff alleges that “[b]y reason of defendants’ deceptive business
practices, plaintiff has been damaged in an amount exceeding $1,000.00.” (Doc. | at 13,
4|90.) This assertion is “devoid of further factual enhancement” and constitutes a
“formulaic recitation” of the injury element of Plaintiff's GBL § 349 claim. /gbal, 556

U.S. at 678 (internal quotation marks and citation omitted), Failure to provide more than

 

4 See Doc. 1 at 2, J 4.c. (“[T]he photos are made readily available on the Internet under the label
‘usage rights: free to use, share or modify, even commercially[.]’”); id. at 6, {33 (asserting that
“lelach of the subject images was optimized to appear” under the foregoing label).

15

 
“conclusory allegations” is grounds for dismissal. Roth v. CitiMortgage Inc,, 2013 WL
5205775, at *12 (E.D.N.Y. Sept. 11, 2013) (granting motion to dismiss GBL § 349 claim
and finding that “[e]ven if defendant engaged in materially misleading conduct,”
plaintiff’s bare allegation that she suffered “reasonably expected economic damages and
emotion[al] distress” was insufficient to state a plaustble claim for relief), aff'd, 756 F.3d
178 (2d Cir, 2014). As such, Plaintiff has not plausibly alleged a claim of injury. See
Wurtzburger v. Ky. Fried Chicken, 2017 WL 6416296, at *2 (S.D.N.Y, Dec, 13, 2017)
(“Bare recitation of the elements of a cause of action under GBL §[] 349... meaning
mere conclusory statements, is insufficient to rise to the level ofa plausible claim.”).

In addition, because GBL § 349(h) caps the award of treble damages in a suit by a
private plaintiff at “a maximum of $1,000[,]” Stutman v. Chem. Bank, 731 N.E.2d 608,
611 (N.Y. 2000), even if Plaintiff could plausibly plead a claim under GBL § 349, the
amount in controversy would not satisfy the requirements for diversity jurisdiction. See
Wright v. Musanti, 887 F.3d 577, 584-85 (2d Cir. 2018) (recognizing that although
“diversity need not be established until diversity becomes necessary to establish federal
subject matter jurisdiction[,]” “Congress has limited diversity jurisdiction to cases
involving an amount in controversy of more than $75,000”). For these reasons, the
Higbee Defendants’ and RM’s motions to dismiss Plaintiffs GBL § 349 claims are
GRANTED.

E. Whether Plaintiff Has Plausibly Alleged a Declaratory Judgment
Claim.

The DJA provides that “{i]n a case of actual controversy within its jurisdiction,” a
federal court may “declare the rights and other legal relations of any interested party
seeking such declaration, whether or not further relief is or could be sought.” 28 U.S.C.
§ 2201, A “controversy” within the meaning of the DJA exists only between “parties

having adverse legal interests.” Velvet Underground v. Andy Warhol Found. for the

Visual Arts, Inc., 890 F. Supp. 2d 398, 403 (S.D.N.Y. 2012) (quoting Med/mmune, Inc. v.

Genentech, Inc., 549 U.S, 118, 127 (2007)). The request for a declaratory judgment is

not a cause of action; it is a request for a remedy that does not exist independent of a

16

 
plausible underlying claim for relief. See Chevron Corp. v, Naranjo, 667 F.3d 232, 244
(2d Cir. 2012) (“The DJA is procedural only, and does not create an independent cause of
action[{.]”) (internal quotation marks and citations omitted).

RM has not moved to dismiss Plaintiff's DJA claim and represents that it intends
to respond to it in an Answer and through potential counterclaims. (See Doc. 19 at 8.)
The Higbee Defendants seek dismissal of Plaintiffs declaratory judgment claim because
they have no legal interest in the copyrights at issue and thus no legal interest adverse to
Plaintiff. In Meyer, Suozzi, English & Klein, P.C. v. Higbee, a district court considered
claims nearly identical to Plaintiff's against the same group of defendants. In that case,
the plaintiff law firm sought a declaratory judgment of non-infringement and damages
under GBL § 349 when Defendants allegedly demanded payment and threatened
litigation based on the plaintiff's use of an image owned by Defendants. See 2019 WL
2085838, at *1 (E.D.N.Y. May 13, 2019). The district court found that there was no
actual case or controversy within the meaning of the DJA because “the Higbee
Defendants possess no adverse legal interests against the [p]laintiff.” /d., at *3. The
Higbee Defendants were “merely agents of the copyright hoiders” and would have no
standing to sue the plaintiff for copyright infringement independent of their
representation of the owners. /d.

Plaintiff argues that Meyer is distinguishabie on the grounds that the plaintiff in
that case did not allege that the Higbee Defendants had any ownership interest in the
copyright at issue. However, Plaintiff's own Complaint lacks any allegation that the
Higbee Defendants owned the copyrights for the Images at issue. Instead, the Complaint
asserts that RM is “controlled and/or operated by Highee & Associates and/or [Mathew]
Higbee.” (Doc. 1 at 3, 712.) In the Complaint, Plaintiff notes that Defendants Youngson
and RM provided a power of attorney to the Higbee Defendants, which vested the Higbee
Defendants with

full power and authority in determining the validity of [the potential claim
for copyright infringement of the Images] and assist in any negotiation,
settlement, and payment. We are further authorized to pursue any legal
remedies available to our client as a result of this matter. Any attorney,

17

 
staff member or agent of Higbee & Associates is hereby authorized to
discuss any effort to settle and resolve the above matter.

(Doc, 1-1 at 2.) In opposing the Higbee Defendants’ motion to dismiss, Plaintiff asserts
that this power of attorney effectuated a “wholesale shift” of “ownership, control, and
authority from some defendants to other defendants,” (Doc. 11 at 11.)

“A party may not use his or her opposition to a dispositive motion as a means to
amend the complaint{,]” Shah v. Helen Hayes Hosp., 252 F. App’x 364, 366 (2d Cir.
2007), and “a mere power-of-attorney does not confer standing to sue in the holder’s own
right.” Cortlandt St, Recovery Corp. v. Hellas Telecomms., S.a.r.l., 790 F.3d 411, 420
(2d Cir. 2015) (internal alteration and citation omitted). Where, as here, an agreement
empowers one party to “sue on and collect on a claim[,]” it confers a power of attorney
that is “not the equivalent of an assignment of ownership; and, standing alone, a power of
attorney does not enable the grantee to bring suit in his own name.” /d. at 418 (quoting
Advanced Magnetics, Inc. v. Bayfront Partners, Inc., 106 F.3d 11, 17-18 (2d Cir. 1997)).
Consequently, Plaintiff has failed to plausibly allege that the Higbee Defendants possess
an ownership interest in the Images’ copyrights. As a result, there is no controversy
between Plaintiff and the Higbee Defendants that would be resolved by a declaratory
judgment, The Higbee Defendants’ motion to dismiss the DJA claim is therefore
GRANTED.

F, Leave to Amend.

Fed. R. Civ. P. 15(a)(2) provides that “a party may amend its pleading only with
the opposing party’s written consent or the court’s leave” and instructs that “{t]he court
should freely give leave when justice so requires,” “[T]he usual practice is to grant leave

39

to amend the complaint’” when the court has granted a motion to dismiss. Bellikoffv.
Eaton Vance Corp., 481 F.3d 110, 118 (2d Cir. 2007) (quoting Ronzani v. Sanofi S.A.,
899 F.2d 195, 198 (2d Cir. 1990)). However, leave to amend “should generally be denied
in instances of futility, undue delay, bad faith[,] or dilatory motive[.]” United States ex

rel, Ladas v. Exelis, Inc,, 824 F.3d 16, 28 (2d Cir. 2016).

18

 
Defendants have identified an array of substantive and procedural deficiencies in
Plaintiff's RICO claim sufficient to persuade the court that repleading the claim is likely
to prove futile. The court will not foreclose Plaintiff's opportunity to amend, but, in
granting leave, reminds the Plaintiff that “[b]ecause of [the] likely powerful effect on
potentially innocent defendants who face the threat of treble damages, and the
concomitant potential for abuse of RICO’s potent provisions, the court is aware of a
particular imperative in cases such as the one at bar, to flush out frivolous civil RICO
allegations at an early stage of the litigation.” Curtis & Associates, P.C. v. Law Offices of
David M. Bushman, Esq., 758 F. Supp. 2d 153, 167 (E.D.N.Y. 2010) (internal brackets,
quotation marks, and citation omitted), aff'd, 443 F. App’x 582 (2d Cir. 2011). Any such
claim must also satisfy Fed. R. Civ. P, 11. Consistent with these principles, Plaintiff is
GRANTED leave to amend its Complaint within twenty (20) days of the date of this
Opinion and Order,

CONCLUSION

For the foregoing reasons, the Higbee Defendants’ Motion to Dismiss (Doc. 8) is
GRANTED and RM’s Second Amended Motion to Dismiss (Doc. 15) is GRANTED IN
PART and DENIED IN PART. Plaintiff is GRANTED leave to amend the Complaint
within twenty (20) days of the date of this Opinion and Order.

SO ORDERED.
Dated this ge day of March, 2020.

  

i

: AU & _ Lor}
Christina Reiss; Disirict Judge’
United States District Court

19

 
